               Case 19-12378-KBO          Doc 1348        Filed 03/11/21     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )    Chapter 11
                                                      )
DURA AUTOMOTIVE SYSTEMS, LLC,                         )    Case No. 19-12378 (KBO)
et al.,                                               )
                                                      )
                        Debtors.                      )    Jointly Administered
                                                      )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the

admission pro hac vice of Michele L. Angell of Kasowitz, Benson, Torres LLP to represent Hain

Capital Investor Master Fund, Ltd. in the above-captioned case and any related adversary

proceedings.

Dated: March 11, 2021

                                                /s/ John D. McLaughlin, Jr.
                                                _____________________________
                                                John D. McLaughlin, Jr.
                                                Ferry Joseph, P.A.
                                                824 North Market Street, Suite 1000
                                                Wilmington, DE 19801
                                                Tel: (302) 575-1555, ext. 107
                                                Mobile: 484-437-2676
                                                Facsimile: (302) 575-1714
                                                Email: jmclaughlin@ferryjoseph.com




             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of Bars of the State of New York and New

Jersey. I submit to the disciplinary jurisdiction of this Court for any alleged misconduct which

occurs in the preparation or course of this action. I also certify that I am generally familiar with this
              Case 19-12378-KBO           Doc 1348       Filed 03/11/21      Page 2 of 2

Court’s Local Rules and with Standing Order for District Court Fund revised August 31, 2016. I

further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: March 11, 2021

                                                /s/ Michele L. Angell
                                                _____________________________
                                                Michele L. Angell
                                                Kasowitz, Benson, Torres LLP
                                                1633 Broadway
                                                New York, New York 10019
                                                Telephone: (212) 506-3316
                                                Facsimile: (917) 677-8110
                                                Electronic Mail: mangell@kasowitz.com




                                  ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.
